Opinion issued August 4, 2015




                                          In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                              ————————————
                                 NO. 01-15-00594-CV
                              ———————————
        IN RE ROBINSON HELICOPTER COMPANY, INC., Relator



              Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Robinson Helicopter Company, Inc., has filed a petition for writ of

mandamus contending that respondent, the Honorable Mike D. Miller, abused his

discretion in compelling production of documents relating to Robinson’s current

net worth.1


1
      The underlying case is Nathan S. Ates, Individually and as Personal Representative of the
      Estate of Joyce A. Ates, Deceased; Sonia Ates and Nathan M. Ates v. Robinson
      Helicopter Company, Inc., Helicopter Services, Inc. and the Estate of Christopher
      We deny the petition and dismiss as moot Robinson’s motion for

reconsideration of its limited motion for emergency stay.



                                 PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




      Yeager, Cause No. 2014-34635, in the 11th District Court of Harris County, the
      Honorable Mike D. Miller presiding.


                                         2